Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the reappraisement appeals listed in the attached Schedule A, which Schedule A is made a part of this stipulation, are limited to binoculars and leather eases and/or straps.
That at the time of exportation, binoculars and leather cases and/or straps such as, or similar to, those covered by the appeals listed in the attached Schedule A, were being freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the per piece prices as invoiced, net, packed, which prices were higher than the foreign values as defined in Section 402(c), Tariff Act of 1930.
On the agreed facts, I find and hold that the proper basis for ap-praisement of the merchandise in question, as hereinabove referred to, is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value for each of the items is as set forth in said schedule “A.” Judgment will be rendered accordingly.